Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03784

KRISTEN GUADIANA,

       Plaintiff,

v.

CITY AND COUNTY OF DENVER,

       Defendant.


                            COMPLAINT AND JURY DEMAND


       Plaintiff, Kristen Guadiana, by and through her attorneys, Sweeney & Bechtold, LLC, for

her Complaint states:

                                       INTRODUCTION

1.     This is an employment discrimination suit brought by a former employee of the City and

County of Denver, who was discriminated and retaliated against up to and including being

terminated in violation of the Americans with Disabilities Act of 1990 (“ADA”), as amended, 42

U.S.C. § 12101, et seq.

                                             PARTIES

2.     Plaintiff Kristen Guadiana (f/k/a Sandoval) is a resident of the State of Colorado.

3.     Defendant City and County of Denver (“the City”) is a municipality in Colorado

organized under the laws of the State of Colorado.

4.      The City’s principal office is located at 201 W. Colfax Ave., Dept. 1108, Denver,

Colorado 80202.
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 2 of 12




                                   JURISDICTION AND VENUE

5.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 and 1343, in that this

action arises under federal law, specifically the ADA.

6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), as the unlawful

employment practices alleged herein were committed within this judicial district.

7.     At all relevant times, Defendant was covered by the definition of “employer” set forth in

42 U.S.C. § 12111(5)(A).

8.     The procedural prerequisites for the filing of this suit have been met. Plaintiff filed a

charge of discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”)

and has received a Notice of Right to Sue letter.

                                  SPECIFIC ALLEGATIONS

9.     The City operates the Denver Department of Human Services (“DDHS”).

10.    DDHS hired Plaintiff on May 15, 2015 as an Eligibility Technician (“ET”) I in the

Family and Adult Assistance Division.

11.    As an ET I, Plaintiff was responsible for assisting DDHS clients in determining their

eligibility for Medicaid assistance.

12.    Throughout her employment, Plaintiff reported to Nora Pacheco, Eligibility Supervisor at

the Family and Adult Assistance Division of DDHS.

13.    Plaintiff was hired with approximately 20 other ET I’s, all of whom reported to Ms.

Pacheco.

14.    The ET I’s were required to complete a certain number of applications each day and the

accuracy of these applications was also tracked.


                                                    2
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 3 of 12




15.    Plaintiff is disabled under the ADA in that she has cerebral palsy, which causes weakness

and/or paralysis on the left side of her body.

16.    Plaintiff can use her left leg to stand and walk but this leg is more easily fatigued;

Plaintiff is unable to use her left hand for certain manual tasks, including typing.

17.    Plaintiff’s cerebral palsy significantly impacts one or more major life activities, including

but not limited to: walking, lifting, performing manual tasks, and standing, and the operation of a

major bodily function, i.e., function of the musculoskeletal system.

18.    Plaintiff came to the City with nine years of related experience at two other counties

where she assessed individuals’ eligibility for food assistance and Medicaid.

19.    While in new hire training with Defendant, Plaintiff was one of the first employees out of

the new hire group to be removed from “supervisor authorization”; this meant that she could

independently make eligibility determinations to approve or deny access to benefits.

20.    Within a month or two of starting with the City, Ms. Pacheco and several of Plaintiff’s

colleagues noted that Plaintiff typed with only one hand and was quite a fast typer regardless.

21.    Plaintiff disclosed to these individuals that she was unable to type with her left hand

because of her disability.

22.    Approximately every month or every other month, Plaintiff met one on one with Ms.

Pacheco for ten to fifteen minutes to see how Plaintiff was doing and if she needed anything.

23.    Ms. Pacheco had these same regular one-on-one meetings with all of the other ET I’s.

24.    Just before the close of each one-on-one meeting, Ms. Pacheco would disclose numbers

related to Plaintiff’s performance, i.e., completed applications and accuracy; however, Ms.

Pacheco never described the origin of these figures.


                                                  3
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 4 of 12




25.    On November 5, 2015, Ms. Pacheco told Plaintiff that Plaintiff’s “numbers are a little

low” and that the City would be extending Plaintiff’s probation.

26.    Before this meeting, Plaintiff had never been told that she was failing to meet certain

metrics or was otherwise not meeting expectations.

27.    Ms. Pacheco asked if Plaintiff had any idea why her numbers were low and if there was

anything that she needed to assist her.

28.    Plaintiff responded by reminding Ms. Pacheco that Plaintiff cannot type with her left

hand because she had experienced a stroke as a child that had caused cerebral palsy, which

impacts the functioning of the left side of her body.

29.    As a result of this disclosure by Plaintiff, Ms. Pacheco contacted Wilma Springer, the

City’s ADA Coordinator.

30.    Ms. Springer sent a Reasonable Accommodation Questionnaire to Plaintiff’s physician

on or around November 12, 2015; Plaintiff’s physician promptly returned a completed copy of

the same.

31.    In or around late December 2015/early January 2016, Ms. Pacheco’s supervisor, Gabriel

Millán, Operations Manager of the Family and Adult Assistance Division of DDHS, contacted

Elizabeth Ortiz who had served as Plaintiff’s supervisor when Plaintiff was an employee of

Jefferson County.

32.    Among other things, Mr. Millán asked Ms. Ortiz about Plaintiff’s job duties, whether she

had any “special accommodations,” and Plaintiff’s reason for leaving her employment.

33.    Defendant claims that Mr. Millán contacted Ms. Ortiz “[i]n order to determine the best

way to accommodate [Plaintiff].”


                                                 4
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 5 of 12




34.    Mr. Millán subsequently circulated the feedback that he received from Ms. Ortiz about

Plaintiff to Ms. Springer, an Assistant City Attorney, and two employees in Defendant’s Office

of Human Resources.

35.    Plaintiff did not consent to Mr. Millán contacting Ms. Ortiz. In fact, Plaintiff was

entirely unaware that Mr. Millán had reached out to Ms. Ortiz until Defendant described the

communication in its April 2017 response to Plaintiff’s EEOC charge of discrimination.

36.    Following the November 2016 check in, Plaintiff began to track how many applications

she was completing each day and asked to compare them to Ms. Pacheco’s figures, which were

always lower than Plaintiff’s.

37.    Each time Plaintiff made this request, Ms. Pacheco refused, saying that she calculates the

numbers “on her own” and does not show them to employees as a matter of course.

38.    On January 8, 2016, the City extended Plaintiff’s probation again, this time through May

17, 2016.

39.    In the memorandum to Defendant’s Office of Human Resources requesting this extension

of Plaintiff’s probationary period, Defendant stated that DDHS would purchase voice activated

software for Plaintiff by January 31, 2016 and that Plaintiff would be given one month to set up

and become acclimated to the software before Ms. Pacheco could begin tracking and evaluating

Plaintiff’s productivity.

40.    On or around January 12, 2016, Ms. Springer shadowed Plaintiff in order to assess what

reasonable accommodations would be useful.

41.    Ms. Springer suggested that Plaintiff might benefit from a one-handed keyboard, voice

recognition software, and an ergonomic assessment.


                                                5
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 6 of 12




42.    Ms. Springer also stated that, if these reasonable accommodations proved unhelpful, the

City would need to find Plaintiff a different position at DDHS or another agency within the City.

43.    On January 25, 2016, Safety Officer Gary Freeman conducted an ergonomic assessment

of Plaintiff’s workspace.

44.    In his report, Mr. Freeman recommended that Defendant provide Plaintiff with a “short”

keyboard, which is narrower than a regular keyboard as it does not have a build-in keypad or

“special” keys, as well as a 10-key keypad for entering numbers.

45.    Plaintiff, Ms. Springer, and other representatives of the City ultimately decided against

the voice recognition software.

46.    Plaintiff was on approved leave from mid-February until March 14, 2016 for an unrelated

medical issue.

47.    While Plaintiff was on leave, the “short” keyboard arrived but was not installed.

48.    During Plaintiff’s leave, Ms. Springer also ended the interactive process via letter on

February 25, 2016, despite the fact that Plaintiff had not yet used or even received either

keyboard.

49.    When Plaintiff returned to work, she had a temporary part-time schedule, i.e., four hours

per day for the remaining two weeks of March 2016.

50.    Shortly after Plaintiff returned to work in mid-March, the City attempted to install the

“short” keyboard but was unable to do so because it was intended for use with a tablet, not a

computer.




                                                 6
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 7 of 12




51.    During Ms. Pacheco’s one-on-one meeting with Plaintiff in March, Ms. Pacheco told

Plaintiff that she did not meet her goals for February or March, but that Ms. Pacheco could

already tell that Plaintiff was “on track” to meet her goals in April.

52.    During this meeting, Plaintiff asked how Ms. Pacheco calculated the numbers for

February and March since Plaintiff had only worked 11 days in February and 14 half-time days

in March; Ms. Pacheco refused to discuss the matter further.

53.    Upon returning to work in March, Ms. Pacheco assigned Plaintiff to a call center where

she provided information to clients regarding their case but did not enter information into the

computer system.

54.    Although Ms. Pacheco said that she took these calls “into account” when calculating

Plaintiff’s performance numbers, Ms. Pacheco never described how she did so.

55.    Plaintiff received a review in March with a rating of “below expectations.”

56.    This review was conducted before Plaintiff’s approved accommodations were in place.

57.    The “short” keyboard finally arrived and was installed on or around April 12, 2016.

58.    Just nine days later, on April 21, 2016, Defendant terminated Plaintiff allegedly for

failing to pass employment probation.

59.    Defendant terminated Plaintiff about three and a half weeks before the end of her

probationary period on May 17, 2016.

60.    Plaintiff filed charge of discrimination no. 541-2017-00743 with the EEOC within 300

days of her termination.

61.    The EEOC issued a Notice of Right to Sue on September 28, 2020.




                                                  7
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 8 of 12




                                     STATEMENT OF CLAIMS

                                 FIRST CLAIM FOR RELIEF
   (Disability Discrimination in violation of the Americans with Disabilities Act, as amended)

62.     The foregoing allegations are realleged and incorporated herein by reference.

63.     Plaintiff’s cerebral palsy is a physical impairment that substantially limits several major

life activities.

64.     Plaintiff was able and qualified to perform her essential job duties with or without a

reasonable accommodation.

65.     It follows that, during her employment with Defendant, Plaintiff was a qualified

individual with a disability under the ADA.

66.     Defendant discriminated against Plaintiff because of her disability by, among other

things: failing to take into account any issues with Plaintiff’s performance that were the result of

her disability; contacting Plaintiff’s former supervisor at a previous employer about the

accommodations that Plaintiff received during her employment and the circumstances of her

separation from employment; unilaterally ending the interactive process without first assessing

the effectiveness of the approved accommodations; terminating Plaintiff without first evaluating

whether Plaintiff’s purported performance issues improved following the use of her approved

accommodations; failing to offer Plaintiff additional reasonable accommodations, including

transfer to a vacant position for which she was qualified; and otherwise failing to engage in the

interactive process in good faith.

67.     As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and

continues to suffer damages, including lost wages and benefits, diminished reputation and other



                                                  8
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 9 of 12




pecuniary losses, and emotional pain and suffering, mental anguish, inconvenience, loss of

enjoyment of life, and other non-pecuniary losses.

                               SECOND CLAIM FOR RELIEF
                        (Retaliation in violation of the ADA, as amended)

68.    The foregoing allegations are realleged and incorporated herein by reference.

69.    Plaintiff participated in statutorily protected activity by requesting a reasonable

accommodation of her disability pursuant to the ADA.

70.    Following Plaintiff’s requests for reasonable accommodation, Defendant retaliated

against her by, among other things: failing to provide Plaintiff with additional details about the

source of the numbers related to Plaintiff’s performance, i.e., completed applications and

accuracy; contacting Plaintiff’s former supervisor at a previous employer about the

accommodations that Plaintiff received during her employment and the circumstances of her

separation from employment; unilaterally ending the interactive process without first assessing

the effectiveness of the approved accommodations; terminating Plaintiff without first evaluating

whether Plaintiff’s purported performance issues improved following the use of her approved

accommodations; failing to offer Plaintiff additional reasonable accommodations, including

transfer to a vacant position for which she was qualified; and otherwise failing to engage in the

interactive process in good faith.

71.    As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

continues to suffer damages, including lost wages and benefits, diminished reputation and other

pecuniary losses, and emotional pain and suffering, mental anguish, inconvenience, loss of

enjoyment of life, and other non-pecuniary losses.



                                                 9
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 10 of 12




                                 DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff Kristen Guadiana respectfully requests that this Court enter

judgment in her favor and against Defendant City and County of Denver and order the following

relief as allowed by law:

A.     Compensatory damages, including but not limited to those for emotional distress,

inconvenience, mental anguish, and loss of enjoyment of life;

B.     Back pay and benefits;

C.     Reinstatement or front pay and benefits;

D.     Injunctive and/or declaratory relief;

E.     Attorney fees and costs of the action, including expert witness fees, as appropriate;

F.     Pre-judgment and post-judgment interest at the highest lawful rate; and

G.     Such further relief as justice allows.

        PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                                10
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 11 of 12




      Respectfully submitted December 23, 2020.



                                 By:    SWEENEY & BECHTOLD, LLC

                                        s/Ariel B. DeFazio
                                        650 S. Cherry St., Ste. 700
                                        Denver, CO 80246
                                        Telephone: (303) 865-3733
                                        Fax: (303) 865-3738
                                        E-mail: abdefazio@sweeneybechtold.com

                                        s/Charlotte N. Sweeney
                                        Charlotte N. Sweeney
                                        650 S. Cherry St., Ste. 700
                                        Denver, CO 80246
                                        Telephone: (303) 865-3733
                                        Fax: (303) 865-3738
                                        E-mail: cnsweeney@sweeneybechtold.com

                                        ATTORNEYS FOR PLAINTIFF

Plaintiff’s Address:
738 Goldenrod Parkway
Brighton, CO 80640




                                           11
Case 1:20-cv-03784-STV Document 1 Filed 12/23/20 USDC Colorado Page 12 of 12




                        CERTIFICATION OF GOOD STANDING

      I hereby certify that I am a member in good standing of the bar of this Court.


                                    By:     SWEENEY & BECHTOLD, LLC

                                            s/Ariel B. DeFazio
                                            650 S. Cherry St., Ste. 700
                                            Denver, CO 80246
                                            Telephone: (303) 865-3733
                                            Fax: (303) 865-3738
                                            E-mail: abdefazio@sweeneybechtold.com

                                            s/Charlotte N. Sweeney
                                            Charlotte N. Sweeney
                                            650 S. Cherry St., Ste. 700
                                            Denver, CO 80246
                                            Telephone: (303) 865-3733
                                            Fax: (303) 865-3738
                                            E-mail: cnsweeney@sweeneybechtold.com




                                              12
